Mr. Justice Dunn delivered the opinion of the court: The American Art Works sued the Chicago Picture Frame Works in the municipal court of Chicago and recovered a judgment, which the Appellate Court affirmed. By a writ of certiorari the record has been brought up for review. The defendant in error is a corporation of the State of New Jersey, having its factory and principal office in Coshocton, Ohio, and has not obtained a license to do business in this State. The. only question argued is the authority of the defendant in error to maintain the suit. The question was raised by a motion for an instruction directing the jury to find, the issues for the defendant. The act of May 18, 1905, upon section 6 of which the defense is based, does not apply to foreign corporations engaged in inter-State commerce. (Lehigh Cement Co. v. McLean, 245 Ill. 326.) A foreign corporation which has not been transacting business in Illinois in violation of that act is not required to comply with its provisions before it can sue in the State courts. (Alpena Cement Co. v. Jenkins & Reynolds Co. 244 Ill. 354; Lehigh Cement Co. v. McLean, supra.) On a motion to direct a verdict the court regards only the evidence favorable to the party against whoin the motion is directed. Whether the defendant in error was engaged in business other than inter-State commerce was a question of fact upon which there was some conflict in the evidence. There was evidence tending to show that the only business the defendant in error ever did in Illinois was the soliciting of orders for the manufacture of its goods in Coshocton, Ohio, and their delivery there on cars for the purchasers in Illinois; that such orders were forwarded to Coshocton for acceptance or rejection by the defendant in error there; that all collections of accounts were made from the office in Coshocton and all payments were made to the defendant in error there; that an office was maintained in Chicago, but that all the expenses, including the rent, telephone and other items, were paid out of the salesmen’s commissions, or if paid by the defendant in error were charged against such commissions. There was also evidence at variance with this, but we cannot regard the contradictory evidence. Questions of fact are settled by the verdict of the jury and the judgment of the Appellate Court. The plaintiff in error insists that the testimony of the defendant in error’s vice-president was false, and that the Appellate Court erred in following his statement instead of relying upon the written contract between the defendant in error and its agent, which was introduced in evidence. ■ The court could look only at the evidence favorable to the defendant in error and. resolve all doubts in its favor. Whether testimony is true or false cannot be determined on a motion to direct a verdict. Since there was evidence on both sides of the issue the court did not err in refusing to direct the verdict. Judgment Mrmed^